Citation Nr: 0029606	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-28 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected recurrent dislocation of the right (major) 
shoulder, with arthritis, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected recurrent dislocation of the left (minor) shoulder, 
with arthritis, currently rated as 20 percent disabling.   

3.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected 
bilateral shoulder disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In an April 1995 decision, the RO determined that an 
increased rating of 20 percent was warranted for the right 
shoulder, and denied the claim for an increased rating for 
the left shoulder.  A notice of disagreement with the ratings 
was received in July 1995.  A statement of the case was 
issued in August 1995.  In September 1995, the veteran filed 
his substantive appeal, including a request for a personal 
hearing.  In September 1995, the veteran appeared and 
testified at the RO before a hearing officer. 

In a December 1997 decision, the RO determined that an 
increased rating of 30 percent was warranted for the right 
shoulder, effective January 31, 1994, and that an increased 
rating of 20 percent was warranted for the left shoulder, 
effective January 31, 1994.  In January 1998, the veteran's 
notice of disagreement with the effective dates was received.  
A statement of the case was issued in January 1999.  In March 
1999, a VA Form 9 was submitted, but the issue on appeal was 
not specified.  In a July 2000 written statement, the veteran 
indicated that he wished to withdraw the claim for an earlier 
effective date.  Therefore, the matter is not before the 
Board as the withdrawal is valid as per 38 C.F.R. § 20.204.  

In a January 1999 decision, the RO denied the claim of 
service connection for neck and back conditions, including as 
secondary to the service-connected bilateral shoulder 
disabilities.  The RO also denied the claim of service 
connection for post-traumatic stress disorder.  In March 
1999, the veteran's notice of disagreement was received, 
which addressed only the cervical spine disorder.  At that 
time, he specifically withdrew a claim of service connection 
for a back condition; there was no mention of PTSD.  Despite 
the fact that claims for service connection for PTSD and a 
back disorder were not in appellate status, the RO issued a 
statement of the case covering such issues in May 2000.  
These issues are not properly before the Board and will not 
be addressed herein.

However, in a July 27, 2000 letter, the veteran's 
representative reported that their service, Disabled American 
Veterans (DAV), did not receive the statement of the case as 
required under 38 C.F.R. § 19.30 and 38 U.S.C.A. § 7105, and 
requested that one be issued to that service.  It appears, 
from a review of the record, that an earlier executed power 
of attorney designating DAV may have become dissociated 
inadvertently from the veteran's claims folder; the statement 
of the case and accompanying letter refer to the veteran's 
power of attorney as "none."  However, the file also 
reveals that the veteran has been represented by DAV since 
the 1970s, and that organization was in fact advised of the 
January 1999 rating decision.  (Another power of attorney was 
executed in favor of that organization in July 2000.)  Under 
these circumstances, the Board finds the testimony and 
argument advanced at the time of the July 2000 hearing before 
the undersigned, sitting at the RO, constitutes a timely 
filed substantive appeal with respect only to the issue of 
entitlement to service connection for a cervical spine 
disorder.  It should be noted, in this regard, that at the 
time of the pre-hearing conference, the veteran, his 
representative, and the undersigned agreed that the issues 
before the Board were those set forth on page 1 of this 
decision, as is reflected in the hearing transcript.  The 
issue of service connection for a cervical spine disorder 
will be addressed in the REMAND below.  

Finally it should be noted that, at the time of the Board 
hearing, the veteran presented additional evidence with the 
proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1999). 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected right (major) shoulder 
disability is manifested by dislocations, productive of no 
more than recurrent dislocations with frequent episodes of 
guarding of all arm movements. 

3.  The veteran's service-connected left (minor) shoulder 
disability is manifested by dislocations, productive of no 
more than recurrent dislocations with frequent episodes of 
guarding of all arm movements. 

4.  The veteran's right (major) shoulder osteoarthritis is 
severe, and is productive of no more than limitation of arm 
motion at shoulder level.

5.  The veteran's left (minor) shoulder osteoarthritis is 
moderate, and is productive of no more than limitation of arm 
motion at shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected right (major) shoulder dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.7, 4.69, 4.71a, Diagnostic Code 5202 
(1999). 

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected left (minor) shoulder dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.7, 4.69, 4.71a, Diagnostic Code 5202 
(1999). 

3.  A separate evaluation of 20 percent is warranted for 
right (major) shoulder osteoarthritis, a manifestation of 
service-connected right shoulder dislocation.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5200, 
5201 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995)

4.  A separate evaluation of 20 percent is warranted for left 
(minor) shoulder osteoarthritis, a manifestation of service-
connected right shoulder dislocation.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5200, 5201 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records document the ongoing treatment 
for recurrent dislocations of the right and left shoulders.  
The records also reflect that the veteran's history of right 
shoulder dislocations dated back prior to his entry into 
service.  In March 1970, he underwent a staple capsulorrhaphy 
of the right shoulder.  

A VA examination was conducted in June 1974.  The examiner 
noted that the veteran's right upper extremity is the major 
extremity.  The examiner reported a diagnosis of recurrent 
bilateral shoulder dislocation.  The examiner also noted that 
the right shoulder was post-staple capsulorrhaphy, and that 
there was no limitation of motion of either shoulder on 
physical examination. 

By rating action of July 1974, service connection was 
established for recurrent dislocation of the left shoulder 
and post-operative dislocation of the right shoulder.  The 
left shoulder was rated as 20 percent disabling, and the 
right shoulder as 10 percent disabling.  

The veteran's ongoing problems with right and left shoulder 
dislocation are documented in treatment records dated in the 
1970s.  In an August 1977 decision, the RO reduced the right 
shoulder rating to noncompensable.  

On VA examination of February 1980, the examiner reported a 
diagnosis of recurrent postoperative dislocation of the right 
shoulder with traumatic arthritis and mild limitation of 
motion and atrophy and weakness of the right arm.  The 
examiner also reported a diagnosis of recurrent dislocation 
of the left shoulder from history with symptomatic residuals 
only.  

By rating action of April 1980, the RO determined that an 
increased rating of 20 percent was warranted for the right 
shoulder disability.  The RO also reduced the left shoulder 
to a noncompensable rating. 

Treatment records dated in the 1980s reflect the ongoing 
problems with the right and left shoulder dislocations.  In 
an April 1986 letter, the veteran's employer at that time, 
indicated that he was unable to meet the medical 
qualifications for his position due to the limitations 
imposed by his bilateral shoulder disability.  By rating 
action of August 1986, the right shoulder rating was reduced 
to 10 percent and the left shoulder rating was increased to 
10 percent.  

In the matter of the restoration of the rating for the right 
shoulder, a hearing was conducted in March 1987.  At the 
hearing, the veteran offered testimony regarding the various 
physical limitations imposed by his right shoulder 
disability.  In a September 1987 decision, the Board denied 
the claim. 

VA and non-VA records reflect the ongoing treatment during 
the 1990s for recurrent dislocation of both shoulders, 
including complaints of pain and findings of degenerative 
joint disease.  It is also noted that the veteran was 
undergoing physical therapy for strengthening and that there 
was the possibility of surgical intervention.  The record 
also includes information regarding a clothing allowance for 
braces used for the right and left shoulders, as well as the 
use of an ultrasound vibration machine.  

A VA examination was conducted in December 1994.  At that 
time, the veteran mentioned that since 1988, he had 
experienced increased pain and discomfort.  He also 
complained of headaches, numbness in the hands, and decreased 
strength which he associated with his bilateral shoulder pain 
and dislocation.  On examination, there was no swelling or 
deformity.  The examiner noticed a well-healed surgical scar 
on the anterior aspect of the glenohumeral joint of the right 
shoulder.  The examiner noted other impairments such as 
subluxation, instability, nonunion, loose motion and malunion 
were not evident.  However, it was noted that the veteran was 
not asked to go through a full range of motion secondary to 
his pain.  It was further noted that the shoulder was not 
manipulated vigorously secondary to pain and the veteran's 
history of bilateral shoulder dislocation.  The examiner 
found that the right shoulder internal rotation was 
moderately reduced, external rotation severely reduced, 
adduction minimally reduced and abduction severely reduced.  
The left shoulder internal rotation was minimally reduced, 
external rotation minimally reduced, adduction moderately 
reduced, and abduction moderately reduced.  The examiner 
reported a diagnosis of history of chronic right shoulder 
dislocation with evidence of moderate to severe degenerative 
joint disease by x-rays and moderate to severe range of 
motion deficit upon physical examination.  The examiner 
reported a diagnosis of history of chronic left shoulder 
dislocation with degenerative joint disease changes upon x-
ray and moderate range of motion deficit upon physical 
examination.  

In an April 1995 RO decision on appeal here, it was 
determined that the right shoulder should be rated as 20 
percent disabling.  The 10 percent rating for the left 
shoulder remained in effect, and the claim for an increase 
was denied. 

In September 1995, the veteran appeared and testified before 
a hearing officer at the RO.  The veteran testified that the 
right shoulder is worse than the left.  He testified that he 
found it difficult to perform his duties as a custodian 
because of the specific physical movements required to 
accomplish his tasks.  He tries to make adjustments on 
different motions.  He indicated that it sounds like "bone 
on bone" when the joints move.  The veteran mentioned that 
his employer has taken his physical limitations into account 
and has assigned him to lighter duties.  He has had to miss a 
lot of work due to the problems with his shoulders.  At 
times, there is throbbing and spasms.  The medication used to 
alleviate his shoulder symptoms has caused problems with his 
stomach and headaches.  The pain from his shoulders radiates 
up and down the neck and lower back.  He has gone to physical 
therapy and undergone ultrasound treatment.  He has noticed 
weakness and decreased strength in his right arm.  The 
veteran testified that he could not raise his arm straight 
out.  He has been given prescription medication, as well as 
shots.  He also uses icepacks and heat, and receives 
massages.  He has also had the shoulder immobilized.  When 
his shoulders become dislocated, he uses a method physicians 
taught him when he first had problems with the disability.  
He has had problems with fusing of the joint and has noticed 
deformity.  

A VA examination was conducted in June 1997.  The veteran 
reported that both shoulders dislocate spontaneously and that 
he wears a bilateral shoulder harness to stabilize them.  He 
reported problems with chronic pain with mobility and that he 
wears a TENS unit.  He takes salicylate and Tylenol when the 
pain becomes severe.  There is some relief with these 
medications.  He cannot take other NSAIDS because of 
gastrointestinal upset.  At one time he was taking Tylenol 
#3, but was taken off because his physician was concerned 
about him becoming dependent.  

The examiner did not observe any gross anatomical defect and 
all musculature appeared normal.  For the right shoulder, 
forward elevation was 150 degrees, abduction 170 degrees, 
adduction 30 degrees, external rotation 70 degrees, internal 
rotation 70 degrees, and extension 50 degrees.  For the left 
shoulder, forward elevation was 170 degrees, abduction 170 
degrees, adduction 40 degrees, external rotation 80 degrees, 
internal rotation 80 degrees, and extension 60 degrees.  
There was moderately severe pain on range of motion of the 
shoulders as manifested by increased vocalization of pain and 
facial grimace.  The examiner commented that an attempt was 
not made to perform passive range of motion exercises since 
the veteran reported that the last VA examiner dislocated his 
shoulder during the examination.  The examiner did notice 
that the veteran did display significant dislocation 
apprehension bilaterally during range of motion testing.  The 
examiner reported that bilateral upper extremity strength was 
adequate at 5/5, and that there were no coordination 
deficits.  The examiner determined that work conditions 
requiring more than minimal, about 10 to 15 minutes a day, 
use of the left shoulder girdle would, predictably, cause 
early and excessive fatigability.  X-rays were taken, and 
compared to those from June 1994, July 1996 and April 1993.  
For the right shoulder, it was noted that there had been no 
significant interval change compared to the prior 
examinations, and that severe secondary osteoarthritis 
involving the glenohumeral joint was present once more.  For 
the left shoulder, the series revealed persistent irregular 
sclerotic region involving the left proximal humeral shaft, 
unchanged, compared to x-rays taken in July 1996 and April 
1993, most likely secondary to old trauma versus an involving 
nonossifying fibroma.  It was also noted that there was mild 
osteoarthritis involving the glenohumeral joint.  

The examiner reported a diagnosis of historical bilateral 
shoulder dislocations, status post operative right shoulder 
glenoid repair with multiple recurrent bilateral shoulder 
subluxation and severe post traumatic osteoarthritis of the 
right shoulder and moderate osteoarthritis of the left 
shoulder and moderate range of motion deficits of the left 
shoulder and moderately severe range of motion deficits of 
the right shoulder.  

The examiner indicated that the examination was conducted 
after a review of the claims folder.  The examiner further 
commented that the range of motion deficits on the bilateral 
shoulder girdle examination were considerably less than 
anticipated, given the severity of the bilateral 
osteoarthritis.  Joint replacement surgery had been 
recommended to decrease the veteran's right shoulder pain and 
discomfort.  The examiner found that the condition can be 
expected to further deteriorate unless or until he undergoes 
stabilizing surgery.  

In a December 1997 decision, the RO determined that an 
increased rating of 30 percent was warranted for the right 
shoulder effective January 31, 1994.  It was also determined 
that an increased rating of 20 percent was warranted for the 
left shoulder, effective January 31, 1994.  

Records from VA and Kaiser Permanente reflect continued 
complaints and treatment for the bilateral shoulder 
disability in 1999 and 2000.  In a March 2000 letter 
regarding an appropriate work assignment, a VA physician 
reported that the veteran had been receiving treatment for 
his right shoulder pain for a number of years.  Despite 
surgical treatment and ongoing physical therapy, the veteran 
continues to suffer from chronic shoulder pain and impaired 
function due to limited range of motion.  The most recent x-
ray confirmed the diagnosis of severe posttraumatic 
osteoarthritis.  The physician opined that based on the 
degree of the disease, it is expected that the veteran may 
have certain limitation with function of his right arm and 
that an appropriate work assignment may be needed. 

In July 2000, the veteran testified that he could not raise 
his right arm over his head or perpendicular to his body, but 
only 45 degrees away from his hip.  If he attempts to go 
beyond that point, it starts to hurt.  He cannot raise his 
arm directly in front of himself.  He gave an example of how 
when he gets a gallon of milk out of the refrigerator, he 
cannot lift it higher than 45 degrees and that he experiences 
a pulsating type of pain on that motion and that is 
aggravated when he puts the milk down.  Generally, anything 
over 20 or 25 pounds increases the level of pain.  He gave 
another example of how if he keeps his right arm close to his 
body and bends his head down, he can comb his hair since 
movement over his head is precluded.  About four months 
earlier, he experienced a partial dislocation of the right 
shoulder.  He uses manipulation to keep it from dislocating.  
He cannot put his wallet in his back pocket with his right 
arm.  He uses a prosthetic appliance with his right shoulder 
and a TENS unit at times for pulsation.  He also uses 
harnesses, one metal and one cloth one.  The harness keeps 
him from abducting or flexing the shoulder.  The veteran 
experiences pain about 20 seconds into a repetitive movement.  
There has been some discussion regarding replacing the 
shoulder joints because of arthritis.  Regarding the left 
shoulder, he testified that he starts to experience pain when 
he lifts the arm perpendicular to his body at about 45 and 90 
degrees.  The pain is not as severe as it is on the right 
when he extends the arm in front of himself.  The last 
shoulder dislocation was 10 days earlier when he and his 
brother were moving a box and he grabbed it in an awkward 
way.  The box weighed about 20 to 25 pounds.  The 
dislocations tend to occur when he reaches for something or 
turns the wrong way.  The veteran puts the shoulder back in 
himself, and if he waits, he will experience severe pain and 
swelling.  He misses time from work when the shoulder 
dislocates.  Generally, about a week is needed to relax it 
and ice it down.  He estimated that he has missed about 90 
days of work due to both shoulders.  Previous employers have 
reprimanded him for the time lost, and he had to use a lot of 
annual and sick leave.  He has had difficulty in asking for 
training for other duties to avoid aggravating his shoulders, 
and there is not light duty for the type of work he performs 
and employers have not made accommodations for his 
disability.  There are problems with the shoulders when the 
weather changes.  At night, he sleeps on his back with his 
hands in front of him, and has a lot of pain and numbness 
when he rolls over.  He has devised methods to accomplish 
such tasks as turning a steering wheel, getting out of bed 
and putting on a jacket. 

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated under the governing law and 
regulations.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disabilities 
at issue.

Service connection is currently in effect for right and left 
shoulder disabilities, each assigned a separate rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5202 (1999).  Diagnostic Code 5010 contemplates arthritis due 
to trauma, substantiated by x-ray findings, and provides that 
the disability is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5202 contemplates 
impairment of the humerus.  

In this case, the clinical findings show that the veteran 
suffers from both recurrent dislocations and osteoarthritis 
of the right and left shoulders productive of limited motion.  
In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that a veteran could be rated separately for a disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  The ratings could then be combined.  This 
case is similar to Esteban, since the symptomatology of the 
recurrent dislocations is distinct and separate from the 
osteoarthritis.  Therefore, a separate rating for arthritis 
will be assigned.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  In this case, 
the veteran's right shoulder involves the major extremity 
since he is right hand dominant, and the left shoulder is the 
minor extremity. 

Under Diagnostic Code 5202, a 30 percent rating is assigned 
for the major extremity and a 20 percent rating for the minor 
extremity when there is recurrent dislocation of the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements.  Also, malunion with marked deformity 
warrants a 30 percent rating for the major extremity and 20 
percent for the minor extremity.  In this case, the reported 
findings indicate that the veteran suffers from recurrent 
shoulder dislocations, rather than malunion.  Under 
Diagnostic Code 5202, a 50 percent rating for the major 
extremity and a 40 percent rating for the minor extremity are 
assigned for impairment of the humerus characterized as 
fibrous union.  

With regard to the matter of recurrent dislocations, the 
Board finds that a higher rating under Diagnostic Code 5202 
for the right and left shoulders is not warranted.  Here, the 
veteran's testimony, medical records, and VA examiner's 
comments of June 1997, demonstrate that there are recurrent 
dislocations of both shoulders and frequent episodes of 
guarding, as required for the ratings currently assigned for 
each shoulder under Diagnostic Code 5202.  However, the 
evidence does not indicate that there is fibrous union as 
required for a higher rating used to evaluate impairment of 
the humerus.  Therefore, there is not a question as to which 
rating should apply, as the disability picture presented does 
not approximate the criteria for a higher rating under 
Diagnostic Code 5202.  38 C.F.R. § 4.7 (1999).

In this case, the veteran has been diagnosed with 
osteoarthritis, which is also contemplated by Diagnostic Code 
5003.  Therefore, it will be applied here.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

gability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, several Diagnostic Codes are based on 
limitation of motion, 5200 (ankylosis of scapulohumeral 
articulation) and 5201 (limitation of arm motion).  Here, the 
clinical findings of record do show that there is limited 
right and left shoulder motion.  The veteran has testified 
that he uses a harness which keeps him from abducting or 
flexing the shoulder, but it is used for stability which is 
related to the recurrent dislocations.  In this case, the 
limited motion is not to the degree that it would be 
considered comparable to ankylosis, even when applying the 
Court's guidelines set forth in DeLuca.  Therefore, this 
Diagnostic Code will not be applied.  

Under Diagnostic Code 5201, limitation of arm motion at 
shoulder level is rated as 20 percent disabling for the major 
and minor extremities.  Arm motion limited to midway between 
side and shoulder level is assigned a 30 percent rating for 
the major extremity and a 20 percent rating for the minor 
extremity.  When such limitation is to 25 degrees from the 
side, a 40 percent rating for the major extremity and a 30 
percent rating for the minor extremity are assigned. 

Here, the most recent VA examination findings of June 1997 
and the veteran's testimony show that there is limited arm 
motion which would be 20 percent disabling for each shoulder 
under Diagnostic Code 5201.  As noted, the veteran has been 
diagnosed with osteoarthritis of both shoulders, which is 
rated on limitation of motion.  On examination in June 1997, 
it was noted that there was pain on range of motion and that 
there is limited right and left shoulder motion.  It was also 
noted that work conditions requiring more than minimal use of 
the shoulder would result in early and excessive 
fatigability.  Also, the veteran has testified that he cannot 
raise his arms over his head, and that there is pain when he 
lifts his arms.  Therefore, the disability picture presented 
shows that right and left arm motion is limited to the 
shoulder level.  With regard to the application of DeLuca, as 
noted, the June 1997 VA examination did reveal evidence of 
pain on motion and commentary regarding fatigability, but the 
examiner also noted that the range of motion deficits were 
considerably less than anticipated given the severity of the 
osteoarthritis, and upper extremity strength was adequate and 
there were no coordination deficits.  Therefore, when 
reviewing the overall disability picture, the limited motion 
for both shoulders does not approximate criteria such as arm 
motion limited midway between side and shoulder level as 
required for a 30 percent rating for the major extremity and 
a 20 percent rating for the minor extremity, and there is not 
a question as to which rating should apply.  38 C.F.R. § 4.7 
(1999).  Moreover, it is apparent that at least some of the 
restriction of motion is due to the veteran's apprehension 
that he will dislocate either shoulder, and this aspect is 
considered as part of the separate rating assigned each 
shoulder for recurrent dislocation, i.e. frequent episodes of 
guarding of all arm movements.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5003 
for arthritis and 5202 for the recurrent dislocations, do not 
provide a basis to assign an evaluation higher than the 
separate ratings for arthritis and the current ratings 
assigned for the recurrent dislocations.  

Here, the preponderance of the evidence favors the claim to 
the extent that a separate rating of 20 percent is warranted 
for osteoarthritis of the right and left shoulders.  However, 
the evidence is against the veteran's claim with regard to a 
higher rating for the recurrent dislocations of the right and 
left shoulders.  Therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to rating greater than 30 percent for recurrent 
dislocation of the right (major) shoulder has not been 
established, and the appeal is denied.  

Entitlement to a rating greater than 20 percent for recurrent 
dislocation of the left (minor) shoulder has not been 
established, and the appeal is denied. 

Entitlement to a separate rating of 20 percent for 
osteoarthritis of the right (major) shoulder has been 
established, and the appeal is granted subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to a separate rating of 20 percent for 
osteoarthritis of the left (minor) shoulder has been 
established, and the appeal is granted subject to regulations 
applicable to the payment of monetary benefits.


REMAND

As noted in the Introduction, the claim of service connection 
for a neck disability has been developed for appellate 
review.  The veteran's representative was not issued the May 
2000 statement of the case as required under 38 C.F.R. 
§ 19.30 and 38 U.S.C.A. § 7105, although an opportunity to 
review the claims folder has been afforded him in connection 
with the hearing before the Board.  However, the RO should 
furnish the representative with a copy of the statement of 
the case, if such has not yet been accomplished.  In 
addition, the service representative requested additional 
time to prepare and submit written arguments pertaining to 
this issue and the record was held open for this purpose.  No 
additional argument was submitted into the claims folder, but 
in the event such are forthcoming, they should be made a part 
of the record.  

At the time of the hearing, testimony was advanced to the 
effect that a private doctor at "Kaiser" told him that his 
shoulder disorders could be related to the development of 
arthritis in the neck.  Efforts should be made to obtain any 
relevant records.  

In March 1995, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision t the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448 (emphasis in 
original).  

In light of the Allen case, the VA must also consider whether 
the veteran's cervical spine disability has been aggravated 
by his service- connected shoulder disorders, and, if so, the 
level of disability attributable to aggravation must be 
determined. The Board does not believe that the record is 
sufficient in this regard and further examination is 
necessary.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The veteran should be asked to 
identify all sources of treatment, 
private and VA, for his cervical spine 
disorder, dating back to military 
service, with special attention to the 
name and address of the physician who 
suggested the presence of an etiological 
relationship between cervical spine 
arthritis and the service-connected 
bilateral shoulder disorders.  Any 
records identified by him which are not 
of record should be obtained and 
incorporated into the claims folder.  

2.  The veteran should then be afforded 
VA orthopedic examination so that an 
opinion can be obtained regarding the 
relationship, if any, between the 
veteran's service-connected shoulder 
disorders and the development of cervical 
spine arthritis, or any other neck 
disorder.  Any indicated tests or 
laboratory studies should be undertaken.  
Following the examination and a review of 
the complete record in the claims file, 
the examiner should be asked to opine as 
to whether the veteran's bilateral 
shoulder disorders caused or contributed 
to cause the veteran's cervical spine 
disability, as opposed to other 
etiological or risk factors.  The 
examiner is also asked to state whether 
the veteran's bilateral shoulder 
disorders aggravated/caused a worsening 
of his cervical spine disability, and, if 
so, what level of disability is 
attributable to aggravation.  

3.  The RO should then consider the claim 
for service connection for a cervical 
spine disorder, to include the records 
which were submitted directly to the 
Board at the hearing on appeal and the 
veteran's testimony at that time.  
Adjudication of the claim of secondary 
service connection should include an 
analysis in accordance with the Court's 
decision in Allen, supra.  

4.  In the event the action taken remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, 
addressing action taken pursuant to this 
REMAND as well as a copy of the May 2000 
statement of the case.  They should be 
afforded the appropriate time within 
which to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
Member, Board of Veterans' Appeals

 
- 19 -


- 6 -


